UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-02021 Deutsche Securities Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:12/31 Date of reporting period:3/31/2015 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofMarch 31, 2015(Unaudited) Deutsche Real Estate Securities Income Fund Shares Value ($) Common Stocks 79.4% Real Estate Investment Trust (“REITs”) 79.4% Apartments 9.8% Associated Estates Realty Corp. AvalonBay Communities, Inc. Camden Property Trust Education Realty Trust, Inc. Equity Residential Home Properties, Inc. Diversified 21.5% Artis Real Estate Investment Trust Cominar Real Estate Investment Trust Crombie Real Estate Investment Trust Digital Realty Trust, Inc. Dream Office Real Estate Investment Trust (a) Duke Realty Corp. DuPont Fabros Technology, Inc. H&R Real Estate Investment Trust (Units) Lexington Realty Trust Liberty Property Trust Retail Properties of America, Inc. "A" Vornado Realty Trust Washington Real Estate Investment Trust Health Care 11.8% HCP, Inc. Healthcare Realty Trust, Inc. Healthcare Trust of America, Inc. "A" National Health Investors, Inc. Omega Healthcare Investors, Inc. (a) Hotels 2.2% DiamondRock Hospitality Co. Hospitality Properties Trust Industrial 2.5% Prologis, Inc. Terreno Realty Corp. Manufactured Homes 1.3% Sun Communities, Inc. Office 8.4% BioMed Realty Trust, Inc. Brandywine Realty Trust Highwoods Properties, Inc. New York REIT, Inc. Parkway Properties, Inc. Piedmont Office Realty Trust, Inc. "A" Regional Malls 7.3% CBL & Associates Properties, Inc. General Growth Properties, Inc. Pennsylvania Real Estate Investment Trust Simon Property Group, Inc. Taubman Centers, Inc. Shopping Centers 9.1% Alexander's, Inc. Calloway Real Estate Investment Trust Equity One, Inc. Federal Realty Investment Trust Kite Realty Group Trust Weingarten Realty Investors Specialty Services 4.4% Agree Realty Corp. National Retail Properties, Inc. Spirit Realty Capital, Inc. Storage 1.1% Extra Space Storage, Inc. Total Common Stocks (Cost $21,474,043) Preferred Stocks 20.2% Real Estate Investment Trust (“REITs”) 20.2% Diversified 0.8% Digital Realty Trust, Inc. "E" Hotels 2.6% LaSalle Hotel Properties "H" Office 6.3% American Realty Capital Properties, Inc. "F" Kilroy Realty Corp. "G" Kilroy Realty Corp. "H" Regional Malls 0.8% CBL & Associates Properties, Inc. "D" Shopping Centers 2.8% Kimco Realty Corp. "H" Specialty Services 1.5% National Retail Properties, Inc. "D" Storage 5.4% CubeSmart "A" Public Storage "P" Public Storage "O" Total Preferred Stocks (Cost $5,506,250) Securities Lending Collateral 4.4% Daily Asset Fund Institutional, 0.11% (b) (c) (Cost $1,161,558) Cash Equivalents 1.4% Central Cash Management Fund, 0.08% (b) (Cost $388,587) % of Net Assets Value ($) Total Investment Portfolio (Cost $28,530,438) † Other Assets and Liabilities, Net Net Assets Portfolio holdings in real estate entities outside the United States are generally organized as either corporations, trusts or partnerships subject to the tax laws of their country of domicile. For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. † The cost for federal income tax purposes was $28,674,441.At March 31, 2015, net unrealized depreciation for all securities based on tax cost was $770,390.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $392,162 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $1,162,552. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at March 31, 2015 amounted to $1,117,911, which is 4.2% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. At March 31, 2015, open written options on equity securities were as follows: Contracts Expiration Date Strike Price ($) Premiums Received ($) Value ($)(d) Exchange-traded Call Options Federal Realty Investment Trust 20 4/17/2015 Simon Property Group, Inc. 5/29/2015 Vornado Realty Trust 5/29/2015 Total Exchange-traded Call Options Over-the-counter Call Options Digital Realty Trust, Inc. 5/22/2015 Duke Realty Corp. 4/30/2015 Dupont Fabros Technology 5/22/2015 Equity One, Inc. 5/22/2015 Equity Residential 5/22/2015 Extra Space Storage, Inc. 4/30/2015 HCP, Inc. 4/30/2015 Healthcare Realty Trust, Inc. 5/22/2015 Home Properties, Inc. 4/30/2015 Hospitality Properties Trust 4/30/2015 New York REIT, Inc. 4/30/2015 Prologis, Inc. 4/30/2015 Retail Properties of America, Inc. 5/22/2015 Weingarten Realty Investors 4/30/2015 Total Over-the-counter Call Options Total (d) Unrealized depreciation on written options on equity securities at March 31, 2015 was $13,068, net of premiums received. Counterparties: 1 UBS AG 2 Morgan Stanley 3 Bank of America 4 Citigroup, Inc. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2015in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks $ $
